Citation Nr: 1511670	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  11-30 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a respiratory disability, to include sleep apnea as secondary to hypertension and as due to an undiagnosed illness.  

2.  Entitlement to service connection for a left ankle disability.  

3.  Entitlement to service connection for a skin condition.  

4.  Entitlement to service connection for diabetes mellitus.  

5.  Entitlement to an increased disability rating for chronic kidney disease in excess of 60 percent from November 5, 2012.  

6.  Entitlement to a compensable initial disability rating for erectile dysfunction from May 4, 2009.  

7.  Entitlement to an increased initial disability rating for posttraumatic stress disorder (PTSD) in excess of 70 percent from August 2011.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to June 1992.  

This appeal comes to the Board of Veterans' Appeals (Board) from February 2010, April 2011, April 2012, and July 2013 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

Although not certified to the Board on appeal, the Board has included the following issues on the title page:  entitlement to service connection for diabetes mellitus, entitlement to an increased disability rating for chronic kidney disease in excess of 60 percent from November 5, 2012, and entitlement to an increased initial disability rating for posttraumatic stress disorder (PTSD) in excess of 70 percent from August 2011.  The Veteran properly filed notices of disagreement (NODs) with the April 2012 and July 2013 rating decisions which address these issues; therefore, they are in appellate status and properly addressed herein.  See 38 C.F.R. § 20.201 (2014).  

Additionally, it does not appear that the RO has yet issued statements of the case (SOCs) addressing these issues.  When a claimant has filed an NOD and there is no SOC on file for that issue, the Board must typically remand the issue to the RO for issuance of an SOC, "unless the disagreement is resolved by a grant of the benefits sought on appeal, or the NOD is withdrawn by the claimant" or his representative.  38 C.F.R. § 19.26 (2014) (emphasis added); see also Manlincon v. West, 12 Vet. App. 238 (1999).  

As discussed herein, the Veteran submitted a June 2014 statement that indicated his desire to withdraw all of his appeals; therefore, a remand for issuance of SOCs regarding the above issues is not required.  See 38 C.F.R. 19.26.  


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Veteran submitted a June 2014 statement indicating his desire to withdraw all of his appeals.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Veteran's appeal have been met with respect to the issue of entitlement to service connection for a respiratory disability, to include sleep apnea as secondary to hypertension and as due to an undiagnosed illness.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).  

2.  The criteria for withdrawal of the Veteran's appeal have been met with respect to the issue of entitlement to service connection for a left ankle disability.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).  

3.  The criteria for withdrawal of the Veteran's appeal have been met with respect to the issue of entitlement to service connection for a skin condition.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).  

4.  The criteria for withdrawal of the Veteran's appeal have been met with respect to the issue of entitlement to service connection for diabetes mellitus.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).  

5.  The criteria for withdrawal of the Veteran's appeal have been met with respect to the issue of entitlement to an increased disability rating for chronic kidney disease in excess of 60 percent from November 5, 2012.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).  

6.  The criteria for withdrawal of the Veteran's appeal have been met with respect to the issue of entitlement to a compensable initial disability rating for erectile dysfunction from May 4, 2009.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).  

7.  The criteria for withdrawal of the Veteran's appeal have been met with respect to the issue of entitlement to an increased initial disability rating for posttraumatic stress disorder (PTSD) in excess of 70 percent from August 2011.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board has jurisdiction where there is a question of law or fact necessary to a decision by the Secretary of VA under a law that affects the provision of benefits administered by VA.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.101 (2013).  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (d)(5) (West 2002); 38 C.F.R. § 20.202 (2013).  A Substantive Appeal to the Board is initiated by a notice of disagreement and completed by a substantive appeal after a Statement of the Case (SOC) is furnished to the Veteran.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200 (2013).  An appeal as to any or all issues may be withdrawn, by the appellant or by an authorized representative, in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (a), (b)(3) (2013).  

Following a June 2014 informal conference with a decision review officer (DRO), the Veteran submitted a June 2014 statement that indicated his satisfaction with a forthcoming July 2014 RO decision which granted his claim of entitlement to a total disability rating based upon individual unemployability (TDIU) and expressed his desire to withdraw all of his pending appeals.  Specifically, the Veteran stated that he "wish[ed] to close out all other appeals."  As such, the Veteran has withdrawn his appeals, and there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board has no further jurisdiction in these matters, and the claims are dismissed.  


ORDER

The issue of entitlement to service connection for a respiratory disability, to include sleep apnea as secondary to hypertension and as due to an undiagnosed illness, is dismissed.  

The issue of entitlement to service connection for a left ankle disability is dismissed.  

The issue of entitlement to service connection for a skin condition is dismissed.  

The issue of entitlement to service connection for diabetes mellitus is dismissed.  

The issue of entitlement to an increased disability rating for chronic kidney disease in excess of 60 percent from November 5, 2012 is dismissed.  

The issue of entitlement to a compensable initial disability rating for erectile dysfunction from May 4, 2009 is dismissed.  

The issue of entitlement to an increased initial disability rating for posttraumatic stress disorder (PTSD) in excess of 70 percent from August 2011 is dismissed.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


